
	

115 S1485 IS: ANCSA Cook Inlet Region Land Conveyance Finalization Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1485
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To satisfy certain claims under the Alaska Native Claims Settlement Act, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Cook Inlet Region Land Conveyance Finalization Act of 2017.
		2.CIRI land entitlement
 (a)DefinitionsIn this section: (1)Alaska Native Corporation; ANCThe terms Alaska Native Corporation and ANC have the meaning given the term Native Corporation in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (2)CIRIThe term CIRI means Cook Inlet Region, Inc. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)StateThe term State means the State of Alaska. (b)Conveyance (1)In generalIn order to allow CIRI to satisfy the acreage of land to which CIRI is entitled under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), subject to paragraph (2), the Secretary shall convey to CIRI the acreage of land selected by CIRI under subsections (c) and (d).
 (2)ConditionThe conveyance under paragraph (1) shall be subject to the condition that, with respect to any land subject to selection under subsection (c) that is located within the boundaries of another regional ANC, CIRI may not select, and the Secretary shall not convey to CIRI, that land unless CIRI has obtained the written consent of the other regional ANC in an instrument signed by an authorized officer of that regional ANC.
 (c)SelectionCIRI shall select from among the following land, 43,000 acres, which is an acreage quantity equivalent to the unsatisfied portion of the acreage of land to which CIRI is entitled under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.):
 (1)Land in the State located outside of the boundaries of Cook Inlet Region— (A)that was previously selected for conveyance by one or more other Alaska Native Corporations; and
 (B)the selection of which under subparagraph (A) was later withdrawn by those one or more ANCs. (2)Land in the State located outside of the boundaries of Cook Inlet Region that is adjacent to land owned by other ANCs.
 (3)Land located within the boundaries of the National Petroleum Reserve–Alaska. (4)Land located within a unit of the National Wildlife Refuge System in the State, except that no land may be selected inside the Arctic National Wildlife Refuge.
 (5)Federal land in the State that is located outside of the boundaries of any National Monument, unit of the National Park System, or land designated as wilderness under the Wilderness Act (16 U.S.C. 1131 et seq.).
 (6)Land selected under subsection (d). (d)Selection of excess Federal land or property (1)In generalIn accordance with paragraph (2), CIRI shall have a right of notice and first refusal to select land or property located within the region of CIRI in the State that is identified by the Federal Government as excess to the needs of the Federal Government, except to the extent that right would conflict with section 1425(b) of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat. 2515).
				(2)Requirements
 (A)NoticePrior to any conveyance of excess Federal land or property within the region of CIRI, the Federal Government shall provide to CIRI notice of the intent of the Federal Government to convey that excess Federal land or property.
 (B)DeadlineNot later than 180 days after the date on which the Federal Government provides notice under subparagraph (A), CIRI shall determine whether to acquire the excess Federal land or property.
 (C)Conveyance and relinquishmentIf CIRI chooses to acquire the excess Federal land or property under subparagraph (B), on conveyance, CIRI shall relinquish the number of acres from the unsatisfied portion of the acreage of land to which CIRI is entitled under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) that is equal to—
 (i)the fair market value per acre of the excess Federal land or the surplus value of the property to be conveyed; divided by
 (ii)the difference between— (I)the value per acre of land determined from the most recent census of the National Agricultural Statistics Service of the Department of Agriculture of agricultural land values for the State, specifically by the statewide value of land in the State; and
 (II)the value of land in the Juneau and Anchorage census areas used for Federal surplus property credits, adjusted for inflation.
